DETAILED ACTION
This office action is in response to applicant’s amendments filed on 08/31/2021.
Currently claims 1-15 and 18-20 are pending in the application.
EXAMINER’S AMENDMENT
Rejoinder
Independent claim 1 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 04/29/2021, is hereby withdrawn and claims 2-5, 12 and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 2-5, 12 and 14 require all the limitations of allowable independent claim 1.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Amendments
Authorization for the examiner’s amendment on claim 19 was given in an interview with Attorney of Record Fei Shen on 10/29/2021. Claim 20 is amended to correct a ‘typo’.
Note: ‘strike through’ words are deleted and underlined words are added.
19. (Currently Amended) A flexible display, comprising:
a flexible substrate, comprising a first bending zone and a non-bending zone; and 
a display unit configured on the flexible substrate, the display unit comprising a neutral layer;

wherein a first part of the neutral layer in the non-bending zone is adjacent to a bottom surface of the flexible substrate, a second part of the neutral layer in the first bending zone is away from a bottom surface of the flexible substrate[[.]];
wherein the first bending zone of the flexible substrate has a non-uniform elastic modulus; and 
wherein the elastic modulus of the first bending zone of the flexible substrate is minimum in a middle of the first bending zone, and gradually increases toward both sides of the first bending zone. 
20. (Currently Amended) The flexible display according to claim 19, wherein the first bending zone of the flexible substrate is provided with a groove in a side surface of the first bending zone facing to a display unit, 
a width of the groove is greater than a width of the first bending zone. 

Furthermore, authorization for the examiner’s amendment (cancellation) on claim 15 was given in an interview with Attorney of Record Fei Shen on 11/08/2021.
	15. (Cancelled).


Allowable Subject Matter
In light of applicant’s amendments filed on 08/31/2021 and authorization for examiner’s amendments on 10/29/2021 and 11/08/2021,
Claims 1-14 and 18-20 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2017/0373121 A1 to Leng teaches, a flexible substrate (100; Fig. 1b; [0038]; i.e. flexible substrate), comprising a first bending zone (FD; Fig. 1b; [0040]; i.e. folding area) and a non-bending zone (NFD; Fig. 1b; [0040]; i.e. non-folding area), 
wherein the first bending zone (FD) of the flexible substrate (100) is characterized by an elastic modulus less than that of the non-bending zone (NFD) ([0064]) (Fig. 1b; [0061] – [0064]).
Note: Leng teaches in para. [0064] that non-bending zone (NFD) uses second protective film 120 additionally on top of first protective film 110. The elastic modulus of second protective film 120 is larger than the first protective film 110. As such, the elastic modulus of the first bending zone (FD) of the flexible substrate (100) is less than that of the non-bending zone (NFD).
Leng further teaches, wherein the first bending zone (FD) of the flexible substrate (100) uses a material with a certain elastic modulus (Fig. 1b; [0061] – [0064]),

    PNG
    media_image1.png
    399
    823
    media_image1.png
    Greyscale

Furthermore, US Patent # US 4,493,313 A to Eaton teaches, wherein the material (of the first bending zone of the flexible substrate) (foils; Col. 3, lines 44-53) can be a non-uniform elastic modulus (Col. 3, lines 44-53); and 
Note: Eaton teaches in col. 3, lines 44-53 that the foils/films with both uniform and non-uniform modulus of elasticity can be used in the solar collector and when non-uniform modulus of elasticity is used in the foil, the center of applied force must be determined individually for each material. Thus Eaton teaches the limitation.
However, neither Leng nor any cited prior art, appear to explicitly disclose, in context, wherein the elastic modulus of the first bending zone of the flexible substrate is minimum in a middle of the first bending zone, and gradually increases toward both sides of the first bending zone.
Specifically, the aforementioned ‘wherein the elastic modulus of the first bending zone of the flexible substrate is minimum in a middle of the first bending zone, and gradually increases toward both sides of the first bending zone,’ 

Amended independent claim 18 is allowable because the closest prior art US Patent Pub # US 2017/0373121 A1 to Leng teaches, a flexible display comprising a flexible substrate (100; Fig. 1b; [0038]; i.e. flexible substrate), 
the flexible substrate (100) comprising a first bending zone (FD; Fig. 1b; [0040]; i.e. folding area) and a non-bending zone (NFD; Fig. 1b; [0040]; i.e. non-folding area), 
wherein the first bending zone (FD) of the flexible substrate (100) is characterized by an elastic modulus less than that of the non-bending zone (NFD) ([0064]) (Fig. 1b; [0061] – [0064]).
Note: Leng teaches in para. [0064] that non-bending zone (NFD) uses second protective film 120 additionally on top of first protective film 110. The elastic modulus of second protective film 120 is larger than the first protective film 110. As such, the elastic modulus of the first bending zone (FD) of the flexible substrate (100) is less than that of the non-bending zone (NFD).
Leng further teaches, wherein the first bending zone (FD) of the flexible substrate (100) uses a material with a certain elastic modulus (Fig. 1b; [0061] – [0064])

    PNG
    media_image1.png
    399
    823
    media_image1.png
    Greyscale

Furthermore, US Patent # US 4,493,313 A to Eaton teaches, wherein the material (of the first bending zone of the flexible substrate) (foils; Col. 3, lines 44-53) can be a non-uniform elastic modulus (Col. 3, lines 44-53); and 
Note: Eaton teaches in col. 3, lines 44-53 that the foils/films with both uniform and non-uniform modulus of elasticity can be used in the solar collector and when non-uniform modulus of elasticity is used in the foil, the center of applied force must be determined individually for each material. Thus Eaton teaches the limitation.
However, neither Leng nor any cited prior art, appear to explicitly disclose, in context, wherein the elastic modulus of the first bending zone of the flexible substrate is minimum in a middle of the first bending zone, and gradually increases toward both sides of the first bending zone.
wherein the elastic modulus of the first bending zone of the flexible substrate is minimum in a middle of the first bending zone, and gradually increases toward both sides of the first bending zone,’ is material to the inventive concept of the application at hand to reduce the strain on the display unit located on the side of the first bending zone, avoiding breakage of the metal track and improving the probability of correct operation of the screen.

Amended independent claim 19 is allowable because the closest prior art US Patent Pub # US 2017/0373121 A1 to Leng teaches, a flexible substrate (100; Fig. 1b; [0038]; i.e. flexible substrate), comprising a first bending zone (FD; Fig. 1b; [0040]; i.e. folding area) and a non-bending zone (NFD; Fig. 1b; [0040]; i.e. non-folding area), 
wherein the first bending zone (FD) of the flexible substrate (100) is characterized by a first elastic modulus, the non-bending zone (NFD) is characterized by a second elastic modulus, the first elastic modulus less than that of the non-bending zone (NFD) ([0064]) (Fig. 1b; [0061] – [0064]).
Note: Leng teaches in para. [0064] that non-bending zone (NFD) uses second protective film 120 additionally on top of first protective film 110. The elastic modulus of second protective film 120 is larger than the first protective film 110. As such, the elastic modulus of the first bending zone (FD) of the 

    PNG
    media_image1.png
    399
    823
    media_image1.png
    Greyscale

Furthermore, US Patent Pub # US 2020/0272202 A1 to Wang teaches, a display unit (Fig. 1; [0032]) configured on the flexible substrate (12; Fig. 1; [0035]; i.e. substrate), the display unit comprising a neutral layer (14’; Fig. 1; [0035]; i.e. neutral layer);

    PNG
    media_image2.png
    363
    642
    media_image2.png
    Greyscale


a second part (on the left) of the neutral layer (14’) in the first bending zone (11; Fig. 1; [0032]; i.e. bendable area) is away from a bottom surface of the flexible substrate (12) (Fig. 1; [0032]);
Leng further teaches, wherein the first bending zone (FD) of the flexible substrate (100) uses a material with a certain elastic modulus (Fig. 1b; [0061] – [0064]),
Furthermore, US Patent # US 4,493,313 A to Eaton teaches, wherein the material (of the first bending zone of the flexible substrate) (foils; Col. 3, lines 44-53) can be a non-uniform elastic modulus (Col. 3, lines 44-53); and 
Note: Eaton teaches in col. 3, lines 44-53 that the foils/films with both uniform and non-uniform modulus of elasticity can be used in the solar collector and when non-uniform modulus of elasticity is used in the foil, the center of applied force must be determined individually for each material. 
However, neither Leng nor any cited prior art, appear to explicitly disclose, in context, wherein the elastic modulus of the first bending zone of the 
Specifically, the aforementioned ‘wherein the elastic modulus of the first bending zone of the flexible substrate is minimum in a middle of the first bending zone, and gradually increases toward both sides of the first bending zone,’ is material to the inventive concept of the application at hand to reduce the strain on the display unit located on the side of the first bending zone, avoiding breakage of the metal track and improving the probability of correct operation of the screen.
Dependent claims 2-14 and 20 depend, directly or indirectly, on allowable independent claims 1 and 19, respectively. Therefore, claims 2-14 and 20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


11/10/2021